[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________            FILED
                                                U.S. COURT OF APPEALS
                             No. 11-14013         ELEVENTH CIRCUIT
                         Non-Argument Calendar         FEB 6, 2012
                       ________________________        JOHN LEY
                                                         CLERK
                  D.C. Docket No. 9:11-cv-80390-DMM

CHAD BROWN,
ERIC LOWE,
T. ZENON PHARMACEUTICALS LLC,
d.b.a. Pharmacy Matters,

                                                     Plaintiffs - Appellants,
                                  versus

BLUE CROSS BLUE SHIELD OF FLORIDA, INC.

                                                       Defendant-Appellant.
                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (February 6, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
       The district court, in a comprehensive order dated August 8, 2011, granted

appellee’s motion to stay this action under the Colorado River1 doctrine pending

the final disposition of an action in an Iowa state court in which appellant

Pharmacy Matters, a mail-order pharmacy, is seeking payment for blood factors it

provided appellants Brown and Lowe—the same payment it seeks to recover in

this lawsuit. Appellants appeal the stay order, arguing that the district court

abused its discretion in granting the stay; that is, it applied the Colorado River

factors erroneously and the facts it found with respect to those factors are clearly

erroneous.

       We disagree. The August 8 order demonstrates that the district court

correctly applied the Colorado River factors and that the findings of fact it made

with respect to the factors is supported by the record. Hence, granting the stay did

not constitute an abuse of discretion.

       AFFIRMED.




       1
         See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 96 S. Ct.
1236, 47 L. Ed. 2d 483 (1976).

                                              2